Citation Nr: 1717498	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  This remand was previously remanded, after a prior denial was vacated, to obtain additional records.  Unfortunately, current review reveals the need for additional development.  


REMAND

The Veteran is currently service connected for diabetic retinopathy of the right eye and central retinal vein occlusion of the left eye at 40 percent; diabetic nephropathy at 30 percent; peripheral neuropathy of the right upper extremity at 30 percent; diabetes mellitus at 20 percent; peripheral neuropathy of the left upper extremity at 20 percent; peripheral neuropathy of the right lower extremity at 20 percent; and peripheral neuropathy of the left lower extremity at 20 percent.  The Veteran's combined service connected evaluation is 90 percent.

The Veteran was most recently accorded VA Compensation and Pension examinations in January 2011, more than six years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this case, however, further allegations of a progressively worsening condition have been set forth by the Veteran since his last examination.  See October 2016 statement from the Veteran.  In particular, he has pointed to medical records which show that he has been prescribed increased medications, to include increased insulin injections, to control his diabetes.  Additionally, he has alleged that his conditions caused him to suffer a stroke in September 2014, and he has asserted that his vision has become worse.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  As noted above, not only is this last examination too remote, but the examination may no longer reflect the Veteran's current level of disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for a TDIU.  See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

That is, the Board finds that the evidence of record is insufficient to determine the current severity of the service-connected disabilities as they affect his ability to maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for an examination in which an examiner provides an opinion regarding the impact of the Veteran's service-connected diabetes and related service-connected disability on the Veteran's ability to maintain substantially gainful employment.  

Specifically, upon review of the record, the examiners should offer an opinion regarding the impact the Veteran's service-connected diabetic retinopathy of the right eye and central retinal vein occlusion of the left eye; diabetic nephropathy; peripheral neuropathy of the right upper extremity; diabetes mellitus; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; and peripheral neuropathy of the left lower extremity have on his ability to engage in substantially gainful employment consistent with his education and experience.  

The examiner(s) should describe the types of employment that would be been precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






